                                                                                                               Case 2:17-cv-02309-KJD-BNW Document 80
                                                                                                                                                   79 Filed 05/27/20
                                                                                                                                                            05/22/20 Page 1 of 4
                                                                                                                                                                               5



                                                                                                           1   ROGER P. CROTEAU, ESQ.
                                                                                                               Nevada Bar No. 4958
                                                                                                           2
                                                                                                               CHRISTOPHER L. BENNER, ESQ.
                                                                                                           3   Nevada Bar No. 8963
                                                                                                               ROGER P. CROTEAU & ASSOCIATES, LTD
                                                                                                           4   2810 W. Charleston Blvd., Ste. 75
                                                                                                               Las Vegas, Nevada 89102
                                      • 2810 West Charleston Blvd, Suite 75 • Las Vegas, Nevada 89102 •




                                                                                                           5
                                                                                                               (702) 254-7775
                                                                                                           6   (702) 228-7719 (facsimile)
                                            Telephone: (702) 254-7775 • Facsimile (702) 228-7719
ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                               croteaulaw@croteaulaw.com
                                                                                                           7   chris@croteaulaw.com
                                                                                                               Attorneys for Defendant Saticoy Bay LLC Series
                                                                                                           8
                                                                                                               2175 Clearwater Lake
                                                                                                           9                              UNITED STATES DISTRICT COURT

                                                                                                          10                                       DISTRICT OF NEVADA
                                                                                                          11
                                                                                                                                                             *****
                                                                                                          12

                                                                                                          13   MORTGAGE FUND IVC TRUST 2016 RN5, CASE NO.: 2:17-cv-02309- KJD-PAL
                                                                                                          14
                                                                                                                                  Plaintiff,
                                                                                                          15
                                                                                                               vs.
                                                                                                          16
                                                                                                               DEWEY D. BROWN; REPUBLIC SILVER
                                                                                                          17
                                                                                                               STATE DISPOSAL, INC. DBA REPUBLIC
                                                                                                          18   SERVICES; LILLIAN R. BROWN;
                                                                                                               SATICOY BAY LLC SERIES 2175
                                                                                                          19   CLEARWATER LAKE; DOE
                                                                                                               INDIVIDUALS I-X, inclusive, and ROE
                                                                                                          20
                                                                                                               CORPORATIONS I-X, inclusive,
                                                                                                          21
                                                                                                                                   Defendants.
                                                                                                          22

                                                                                                          23
                                                                                                                                         STIPULATION TO SUBSTITUTE ATTORNEYS
                                                                                                          24
                                                                                                                      COMES NOW, Defendant, SATICOY BAY LLC SERIES 2175 CLEARWATER LAKE,
                                                                                                          25
                                                                                                               a Nevada limited liability company, and hereby stipulates to substitute counsel as follows:
                                                                                                          26

                                                                                                          27

                                                                                                          28



                                                                                                                                                                1
Case 2:17-cv-02309-KJD-BNW Document 80
                                    79 Filed 05/27/20
                                             05/22/20 Page 2 of 4
                                                                5
                                                                                                               Case 2:17-cv-02309-KJD-BNW Document 80
                                                                                                                                                   79 Filed 05/27/20
                                                                                                                                                            05/22/20 Page 3 of 4
                                                                                                                                                                               5



                                                                                                           1
                                                                                                                      ROGER P. CROTEAU & ASSOCIATES, LTD., is hereby substituted as attorneys for
                                                                                                           2
                                                                                                               Defendant, SATICOY BAY LLC SERIES 2175 CLEARWATER LAKE, established under
                                                                                                           3
                                                                                                               SATICOY BAY LLC, a Nevada limited liability company managed by BAY HARBOR TRUST, a
                                                                                                           4
                                                                                                               trust of unknown origins, EDDIE HADDAD as authorized agent of the Trustee, in the above
                                      • 2810 West Charleston Blvd, Suite 75 • Las Vegas, Nevada 89102 •




                                                                                                           5
                                                                                                               entitled action, in the place and stead of LAW OFFICES OF MICHAEL F. BOHN, ESQ., LTD.
                                                                                                           6
                                            Telephone: (702) 254-7775 • Facsimile (702) 228-7719
ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                           7
                                                                                                                                                           Dated this 22nd day of May, 2020.
                                                                                                           8

                                                                                                           9                                               SATICOY BAY LLC SERIES 2175
                                                                                                                                                           CLEARWATER LAKE established under SATICOY
                                                                                                          10
                                                                                                                                                           BAY, LLC,
                                                                                                          11                                               BY: EDDIE HADDAD, authorized agent of BAY
                                                                                                                                                           HARBOR TRUST, as Trustee
                                                                                                          12

                                                                                                          13          I hereby consent to the above and foregoing substitution.
                                                                                                          14
                                                                                                                                                           Dated this 22nd day of May, 2020.
                                                                                                          15
                                                                                                                                                           LAW OFFICES OF MICHAEL F. BOHN, ESQ.,
                                                                                                          16                                               LTD
                                                                                                          17
                                                                                                                                                          /s/ Michael F. Bohn
                                                                                                          18                                               MICHAEL F. BOHN, ESQ.
                                                                                                                                                           Nevada State Bar No. 1641
                                                                                                          19                                               NIKOLL NIKCI
                                                                                                                                                           Nevada State Bar No. 10699
                                                                                                          20
                                                                                                                                                           ADAM R. TRIPPIEDI, ESQ.
                                                                                                          21                                               Nevada State Bar No. 12294
                                                                                                                                                           2260 Corporate Circle, Suite 480
                                                                                                          22                                               Henderson, Nevada 89074
                                                                                                                                                           Tel: (702) 642-3113
                                                                                                          23

                                                                                                          24          I hereby accept the above and foregoing substitution as attorney for Defendant, SATICOY

                                                                                                          25   BAY LLC SERIES 2175 CLEARWATER LAKE, established under SATICOY BAY LLC, a
                                                                                                          26
                                                                                                               Nevada limited liability company managed by BAY HARBOR TRUST, a trust of unknown
                                                                                                          27
                                                                                                               origins, EDDIE HADDAD as authorized agent of the Trustee, in the above entitled action.
                                                                                                          28



                                                                                                                                                               2
                                                                                                               Case 2:17-cv-02309-KJD-BNW Document 80
                                                                                                                                                   79 Filed 05/27/20
                                                                                                                                                            05/22/20 Page 4 of 4
                                                                                                                                                                               5



                                                                                                           1                                                 Dated this 22nd day of May, 2020.
                                                                                                           2

                                                                                                           3                                                  ROGER P. CROTEAU & ASSOCIATES, LTD.

                                                                                                           4                                                  /s/ Christopher L. Benner
                                                                                                                                                              ROGER P. CROTEAU, ESQ.
                                      • 2810 West Charleston Blvd, Suite 75 • Las Vegas, Nevada 89102 •




                                                                                                           5
                                                                                                                                                              Nevada State Bar No. 4958
                                                                                                           6                                                  CHRISTOPHER L. BENNER, ESQ.
                                            Telephone: (702) 254-7775 • Facsimile (702) 228-7719
ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                                                              Nevada Bar No. 8963
                                                                                                           7                                                  2810 West Charleston Blvd., Ste. 75
                                                                                                                                                              Las Vegas, Nevada 89102
                                                                                                           8
                                                                                                                                                              Tel: (702) 254-7775
                                                                                                           9                                                  Attorneys for Defendant Saticoy Bay LLC Series
                                                                                                                                                              2175 Clearwater Lake
                                                                                                          10

                                                                                                          11          Counsel hereby acknowledges Local Rule IA 11-6(b), which provides that no attorney may
                                                                                                          12
                                                                                                               withdraw after appearing in this case except by leave of court after notice is served on the affected
                                                                                                          13
                                                                                                               client and opposing counsel. Local Rule IA 11-6(c) specifies the manner in which a stipulation to
                                                                                                          14

                                                                                                          15   substitute attorneys shall be presented and provides that the attorneys’ stipulation to substitute

                                                                                                          16   “constitutes an express acceptance of all dates then set for pretrial proceedings, for trial or hearing,
                                                                                                          17   by the discovery plan, or any court order.” Subparagraphs (d) and (e) explicitly provide that
                                                                                                          18
                                                                                                               discharge, withdrawal, or substitution of an attorney shall not alone be reason for delay of pretrial
                                                                                                          19
                                                                                                               proceedings, discovery, or trial, and that except for good cause shown, no withdrawals will be
                                                                                                          20

                                                                                                          21   approved if delay would result.

                                                                                                          22
                                                                                                                                                              IT IS SO ORDERED.
                                                                                                          23
                                                                                                                                                 IT IS SO ORDERED

                                                                                                          24                                     DATED: 6:01 pm, May 26, 2020
                                                                                                                                                              By: _________________
                                                                                                          25
                                                                                                                                                                  U.S. DISTRICT COURT JUDGE
                                                                                                          26
                                                                                                                                                 _________________________________
                                                                                                                                                          Dated: _________________
                                                                                                          27                                     BRENDA WEKSLER
                                                                                                          28                                     UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                                  3
